        Case: 3:19-cv-00323-jdp Document #: 51 Filed: 09/23/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN




 COMMON CAUSE, COMMON CAUSE
 WISCONSIN, and BENJAMIN R. QUINTERO,

                              Plaintiffs,
        v.

 MARK L. THOMSEN, ANN S. JACOBS,
                                                                 OPINION and ORDER
 BEVERLY R. GILL, JULIE M. GLANCEY,
 DEAN KNUDSON, MARGE BOSTELMANN,
                                                                      19-cv-323-jdp
 ROBERT F. SPINDELL, JR., in their
 official capacities as Commissioners of the
 Wisconsin Elections Commission, and
 MEAGAN WOLFE, in her official capacity
 as the Administrator of the
 Wisconsin Elections Commission,

                              Defendants.


       Plaintiffs Common Cause, Common Cause Wisconsin, and Benjamin Quintero

challenge state-law restrictions on the use of college student IDs for voting. Under Wisconsin

law, college IDs can be used for voting only if they display: (1) an issuance date, (2) an

expiration date, (3) an expiration date not more than two years after the issuance date, and (4)

a signature. Wis. Stat. § 5.02(6m)(f). Plaintiffs seek a permanent injunction that would, in

essence, allow any Wisconsin college photo ID to be accepted at the polls. Both sides move for

summary judgment. Dkt. 45 and Dkt. 47.

       The matter of student IDs was also addressed in One Wisconsin Inst., Inc. v. Thomsen, 198

F. Supp. 3d 896 (W.D. Wis. 2016). For that reason, this case was stayed while One Wisconsin

was on appeal. Once the court of appeals issued Luft v. Evers, 963 F.3d 665 (7th Cir. 2020), I

set this case, and the consolidated remand of One Wisconsin and Luft, for expedited
         Case: 3:19-cv-00323-jdp Document #: 51 Filed: 09/23/20 Page 2 of 4




consideration so I could consider whether to grant relief before the November 3, 2020, general

election.

       In One Wisconsin I held that the state-law student ID provision was unconstitutional.

That decision was upheld on appeal, though on somewhat different reasoning. Under Luft, a

student with an unexpired state-law compliant student ID is eligible to vote, even without

separate proof of current enrollment. And a student with an expired but otherwise compliant

ID is eligible to vote if the student also presents proof of current enrollment. I decline to order

any further relief from Wis. Stat. § 5.02(6m)(f) before the general election. The court will

cancel tomorrow’s oral argument and stay a decision on the parties’ motions until after the

election.

       “The Supreme Court has instructed that federal courts should refrain from changing

state election rules as an election approaches.” Libertarian Party of Illinois v. Cadigan, No. 20-

1961, — Fed. Appx. —, 2020 WL 5104251, at *4 (7th Cir. Aug. 20, 2020) (citing Republican

Nat’l Comm. v. Democratic Nat’l Comm., ––– U.S. ––––, 140 S. Ct. 1205, 1207 (2020), and Purcell

v. Gonzalez, 549 U.S. 1, 4–5 (2006)). Granting further relief now would conflict with the so-

called Purcell principle.

       The parties completed briefing on their summary judgment motions on September 22,

2020, only six weeks before the presidential election, well within the sensitive time frame. See

Veasey v. Perry, 769 F.3d 890, 895 (5th Cir. 2014) (compiling cases in which the Supreme

Court stayed injunctions on voting requirements that were issued fifty-two, forty, and thirty-

three days before the election, and observing “[w]hile the Supreme Court has not explained its

reasons for issuing these stays, the common thread is clearly that the decision of the Court of

Appeals would change the rules of the election too soon before the election date”). Voting is


                                                2
         Case: 3:19-cv-00323-jdp Document #: 51 Filed: 09/23/20 Page 3 of 4




already underway in Wisconsin. And the Commission has already issued its Election Day

Manual for municipal clerks, explaining the requirements for voting with a student ID as they

stand after Luft. 1

        If the court were to issue an order changing the status quo now, it would leave the

Commission and municipal clerks with little time to issue new guidance and retrain staff. The

nearly inevitable appeal would mean weeks of uncertainty as the case was reviewed by the court

of appeals and possibly the Supreme Court. Any order from this court in favor of the plaintiffs

could lull student voters into complacency, believing that they now held an ID valid for voting,

only to find out on the eve of the election that an appellate court had reached a different

conclusion. This would leave both students and universities scrambling at the last minute to

obtain compliant IDs. That is exactly the chaos and confusion that the Purcell principle is meant

to avoid.

        Plaintiffs contend that the Purcell principle doesn’t apply “when voters rights would be

vindicated” by a change in the law. Dkt. 50, at 31. But plaintiffs cite no authority for that view,

and it is inconsistent with Republican Nat’l Comm., 140 S. Ct. at 1207, which relied on the

Purcell principle to reverse a decision extending the deadline for mailing absentee ballots. The

important question under Purcell isn’t whether a decision would favor plaintiffs or defendants;

it is whether a decision could lead to confusion before an election. I conclude that Purcell

counsels in favor of staying the decision on the merits of plaintiffs’ case.

        Purcell is not the only consideration. Before granting injunctive relief, the court must

consider the balance of harms. See Diginet, Inc. v. W. Union ATS, Inc., 958 F.2d 1388, 1394


1
https://elections.wi.gov/sites/elections.wi.gov/files/2020-09/Election%20Day%20Manual
%20%282020-09%29_0.pdf.

                                                3
        Case: 3:19-cv-00323-jdp Document #: 51 Filed: 09/23/20 Page 4 of 4




(7th Cir. 1992). All of the two and four-year colleges in the University of Wisconsin system

offer students an ID that complies with Wis. Stat. § 5.02(6m)(f). Dkt. 43, ¶¶ 57–58. Plaintiffs

have identified only six private colleges and universities and two technical and community

colleges that don’t offer a compliant ID. Id., ¶¶ 59–60. Of the relatively small number of

students going to institutions that don’t offer a compliant ID, plaintiffs haven’t identified any

student who will be unable to obtain a compliant ID before the November 3 election. Plaintiffs

acknowledge that the Milwaukee School of Engineering, where plaintiff Quintero is a student,

offers a compliant ID upon request. Id., ¶ 75. Even though that process can take up to 48

hours, id., Quintero has ample time to get an ID that will allow him to vote. Students at colleges

that do not offer compliant IDs have time to get voting IDs through the avenues available to

voters generally. Purcell would not inhibit my granting immediate relief if qualified student

voters would actually be disenfranchised, but plaintiffs haven’t made that showing.

       Under the circumstances, the balance of harms and the public interest favors delaying

a decision on the merits of this case until after the election.



                                             ORDER

       IT IS ORDERED that a decision on the parties’ motions for summary judgment is

STAYED until after the November 3, 2020 presidential election. The oral argument scheduled

for September 24, 2020, is CANCELED.

       Entered September 23, 2020.

                                              BY THE COURT:

                                               /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge

                                                 4
